Ingraham, P. J.
I concur in the above decision, not because the provisions of the statute have been complied with, but because the decisions of the court of appeals, on similar questions, render a contrary decision unavailing. The statute, I think, requires something more than a mere silent acquiescence in what a bystander Says.
Barnard, J.
I think the decree of the surrogate should be reversed, and the matter sent before a jury to try the competency of the testator to make a will.
Decree affirmed.
Ingraham, Leonard and Barnard, Justices.]